Case 1:18-cr-00567-VSB Document 49 Filed 12/14/18 Page 1 of 2

N§XN;:":‘ | )uan€ |_\/_|Orris‘° 511‘;';::‘

SINGAPORE

BALTlMoRE
pH]LADELleA l"lRM and Al"/"/LlA Y'L"` ()l"l;`lCES WlLMlNGTON
CHICAGO M1A1v11
wAerNGToN, DC BOCA RATON
sAN FRANClscO MAURO M_ WOLFE PlTTsBuRGH
S‘L‘C°N VALLEY DIRECT DIAL; +1 212 692 1017 NEWARK
SAN DlEGO PERsoNAL FAX; +1 212 208 6861 . LAS VEGAS
LOS ANGELES E-MAIL: mmwolfe@duanemorris.com CHERRY HU~L
TA1WAN LAKE TAHOE
BOSTON w\'vw. duanenmrris. com MYANMAR
HOUSTON OMAN
AUST[N .11 GCC l(E/'RI£`S[‘.`/\"/`/|TI|"[;' Ol"l"ICI'.`
HANO| OIFDU/|i\’Ei\/OIIIIIS

HO CHl MINH ClTY
' ALLIANCES IN MEXICO

AND SRl LANKA

December 14, 2018

VIA FEDEX AND ELECTRONIC MAIL

Honorable Vernon S. Broderick

United States District Court

Southern District of NeW York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re: United States v. Collins, et al. 18 Cr. 567 (VSB)

Dear Judge Broderick:

We are counsel for Defendant Stephen Zarsky (“Mr. Zarsky”) and submit this letter
motion on his behalf. Pursuant to Federal Rule of Criminal Procedure 43, l\/lr. Zarsky hereby

moves to be excused from personally appearing at the status conference scheduled for December
18, 2018.

Rule 43(b)(3) provides that a defendant “need not be present” if the appearance involves
“only a conference or hearing on a question of laW.” At the conference held on October 11,
2018, the Court scheduled the December 18, 2018 conference to discuss the status of discovery,
discovery disputes, and any additional issues. The are no pending motions, and this conference
is not a hearing. As l\/lr. Zarsky Will be in Nevv Jersey on the date of the conference, he joins in
the request of codefendants Christopher Collins and Cameron Collins, made to this Court on
December 12, 2018, that his appearance be waived for the December 18, 2018 conference.

Undersigned counsel Will be present in the courtroom and prepared for all issues. We
have conferred With the government, Who has no objection to the relief requested herein.

DuANE l\/IoRRls m

 

1540 BROADWAY NEW YORK, NY 10036-4086 PHONE:+1212 692 1000 FAX: +l 212 692 1020

Case 1:18-cr-00567-VSB Document 49 Filed 12/14/18 Page 2 of 2

uane orris
Honorable Vernon S. Broderick

December 14, 2018
Page 2

Please feel free to contact me With any questions.

Respectfully, ]
/Mab\.~, ¢( ~
Mauro M. Wolfe

Case 1:18-cr-00567-VSB Document 49-1 Filed 12/14/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Plaintiff, Case No. 18-cr-567 (VSB)

v.

CHRISTOPHER C. COLLINS, et al.

Defendants.

 

 

DEFENDANT STEPHEN ZARSKY’S WAIVER OF APPEARANCE FOR
DECEMBER 18, .'_.'.018 STATUS CONFERENCE

Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, Defendant Stephen
Zarsky Waives his right to be present in open court for the December 18, 2018 Status
Conference.

Mr. Zarsky requests that the Court proceed on December 18, 2018 in his absence; agrees
that his interests Will be deemed represented by the presence of his attorneys, the same as if he
Were personally present; and further agrees to be present in Court ready for trial any date that the
Court sets in his absence.

Mr. Zarsky further acknowledges that he has been informed of his rights under Title 18
U.S.C. §§ 3161-3174 (Speedy Trial Act), and authorizes his attorneys to set times and delays
under the Act Without being personally present.

Dated: Summit, NJ

December 14, 2018 /Y] k
w/Q;Fi
St en Zaréky U

DM1\9228066. 1

Case 1:18-cr-00567-VSB Document 49-1 Filed 12/14/18 Page 2 of 2

l agree With and consent to my client’s Waiver of appearance

Dated: New York, NY
December 14, 2018 DUANE MORRIS LLP

By: /s/ MauroM. Wolfe
Mauro M. Wolfe

Amanda Bassen

1540 Broadway

New York, NeW York 10036

(212) 692-1000

Altorneysfor Defendant Stephen Zarsky

SO ORDERED:

Dated: New York, New York
December H, 2018

 

VERNON S. BRODERICK, U.S.D.J.

DM1\9228066,1

